Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 1 of 32 PageID: 1



James E. Cecchi                                  Samuel H. Rudman
Lindsey H. Taylor                                ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                             & DOWD LLP
OLSTEIN, BRODY & AGNELLO                         58 South Service Road, Suite 200
5 Becker Farm Road                               Melville, NY 11747
Roseland, New Jersey 07068                       (631) 367-7100
(973) 994-1700
                                                 Paul J. Geller
Christopher A. Seeger                            Stuart A. Davidson
Stephen A. Weiss                                 ROBBINS GELLER RUDMAN
SEEGER WEISS                                       & DOWD LLP
55 Challenger Road, 6th Floor                    120 East Palmetto Park Road, Suite 500
Ridgefield Park, New Jersey 07660                Boca Raton, Florida 33432
(973) 639-9100                                   (561) 750-3000

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

N&S RESTAURANT, LLC, on behalf of itself      Civil Action No.
and all others similarly situated,


                          Plaintiff,
                                                        COMPLAINT and
       v.                                            DEMAND FOR JURY TRIAL

CUMBERLAND MUTUAL FIRE
INSURANCE COMPANY,

                          Defendant.


       Plaintifff N&S Restaurant LLC, by way of Complaint against Defendant Cumberland

Mutual Fire Insurance Company (“Defendant” or “Cumberland”) alleges as follows:

                                       INTRODUCTION

       1.      On March 11, 2020, World Health Organization (“WHO”) Director General

Tedros Adhanom Ghebreyesus declared the COVID-19 outbreak a worldwide pandemic: “WHO

has been assessing this outbreak around the clock and we are deeply concerned both by the
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 2 of 32 PageID: 2



alarming levels of spread and severity, and by the alarming levels of inaction. We have therefore

made the assessment that COVID-19 can be characterized as a pandemic.”1

        2.     On March 16, 2020, the Centers for Disease Control and Prevention (“CDC”),

and members of the national Coronavirus Task Force issued to the American public guidance,

styled as “30 Days to Slow the Spread” for stopping the spread of COVID-19. This guidance

advised individuals to adopt far-reaching social distancing measures, such as working from

home, avoiding shopping trips and gatherings of more than ten people, and staying away from

bars, restaurants, and food courts.2

        3.     Following this advice for individuals to adopt far-reaching social distancing

measures, and in response to the COVID-19 pandemic, many state government administrations

across the nation recognized the need to take steps to protect the health and safety of their

residents from the human-to-human and surface-to-human spread of COVID-19. As a result,

many governmental entities entered civil authority orders suspending or severely curtailing

business operations of non-essential businesses that interact with the public and provide

gathering places for the individuals. Currently, almost all states within the United States have

issued some sort of “stay-at-home” order and ordered private non-essential business operations

to close.

        4.     The result of these far-reaching restrictions and prohibitions has been catastrophic

for many businesses, especially restaurants and other foodservice businesses, as well as retail

establishments, entertainment venues, and other small, medium, and large businesses who have



1
      See https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-
the-media-briefing-on-covid-19---11-march-2020
2
       https://www.whitehouse.gov/wp-content/uploads/2020/03/03.16.20_coronavirus-
guidance_8.5x11_315PM.pdf

                                               -2-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 3 of 32 PageID: 3



been forced to close, furlough employees, and endure a sudden shutdown of cash flow that

threatens their survival.

       5.      In addition to their contribution to the national economy in providing jobs,

restaurants are also vital to the national spirit because shared meals are an important mental

relief. As Oscar Wilde noted, “After a good dinner, one can forgive anybody, even one’s

relations.”

       6.      Moreover, food is part of the national psyche. As Anthony Bourdain noted,

“Food is everything we are. It’s an extension of nationalist feeling, ethnic feeling, your personal

history, your province, your region, your tribe, your grandma. It’s inseparable from those from

the get-go.”

       7.      Most businesses insure against such catastrophic events like the current

unforeseen COVID-19 pandemic through all-risk commercial property insurance policies. These

policies promise to indemnify the policyholder for actual business losses incurred when business

operations are involuntarily suspended, interrupted, curtailed, when access to the premises is

prohibited because of direct physical loss or damage to the property, or by a civil authority order

that restricts or prohibits access to the property. This coverage is commonly known as “business

interruption coverage” and is standard in most all-risk commercial property insurance policies.

       8.      Defendant, and most insurance companies who have issued all-risk commercial

property insurance policies with business interruption coverage, are denying the obligation to

pay for business income losses and other covered expenses incurred by policyholders for the

physical loss and damage to the insured property from measures put in place by the civil

authorities in response to the COVID-19 pandemic. This action seeks a declaratory judgment

that affirms that the COVID-19 pandemic and the corresponding response by civil authorities




                                               -3-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 4 of 32 PageID: 4



triggers coverage, has caused physical property loss and damage to the insured property,

provides coverage for future civil authority orders that result in future suspensions or

curtailments of business operations, and finds that Defendant is liable for the losses suffered by

policyholders.

       9.        In addition, this action brings a claim against Defendant for its breach of its

contractual obligation under common all-risk commercial property insurance policies to

indemnify Plaintiff and others similarly situated who have suffered losses due to measures put in

place by civil authorities’ stay-at-home or shelter-in-place orders since March 15, 2020.

       10.       Plaintiff brings this action on behalf of a proposed class of policyholders who

paid premiums in exchange for an all-risk commercial property insurance Policies that included

lost business income and extra expense coverage.

                                  JURISDICTION AND VENUE

       11.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(d) in that

this is a class action in which the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, and at least one member of the putative class is a citizen of a different State

than that of Defendant.

       12.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) in that a

substantial part of the events and/or omissions giving rise to the claims occurred in this District,

and Defendant does business in this District and thus resides in this District, in accordance with

28 U.S.C. §1391(c).

                                             PARTIES

       13.       Plaintiff N&S Restaurant LLC (“N&S”) is an New Jerrsey limited liability

company with its principal place of business in Bordentown, New Jersey. N&S operates the

restaurant Cara Mia in Millburn, New Jersey.


                                                -4-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 5 of 32 PageID: 5



       14.     Defendant Cumberrland Mutual Firs Insurance Companny is a mutual insurance

company organized under the laws of the State of New Jersey with its principal place of business

in Bridgeton, New Jersey. Cumberland writes business owner’s insurance in the States of New

Jersey, Pennsylvania, Delaware, and Maryland.

       15.     Cumberland issued to N&S Policy No. BOP 500436 02 covering the policy

period August 10, 2019 through August 10,, 2020.

                                  FACTUAL BACKGROUND

       A.      The Global COVID-19 Pandemic

       16.     Viruses of the family Coronaviridae, such as Middle East respiratory syndrome

(MERS) coronavirus (MERS-CoV) and severe acute respiratory syndrome (SARS) coronavirus

(SARS-CoV), have been responsible for the loss of human life since at least 2002 and were

identified in several animal hosts.3

       17.     In December 2019, an initial cluster of patients with an unknown cause of viral

pneumonia was found to be linked to the Huanan seafood market in Wuhan, China, where many

non-aquatic animals such as birds were also on sale. However, at least one of the patients never

visited the market, though he had stayed in a hotel nearby before the onset of the illness.4




3
       See https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-
of-2019-nCoV-Lancet-1-29-2020.pdf
4
        See https://www.cdc.gov/coronavirus/2019-ncov/downloads/genomic-characterization-
of-2019-nCoV-Lancet-1-29-2020.pdf (As a typical RNA virus, the average evolutionary rate for
coronaviruses is roughly 10-4 nucleotide substitutions per site per year, with mutations arising
during every replication cycle. This finding suggests that 2019-nCoV originated from one
source within a short period and was detected rapidly. However, as the virus transmits to more
individuals, constant surveillance of mutations arising is needed. The fact that at least one patient
had not visited the market suggested either possible droplet transmission or that the patient was
infected by a currently unknown source. Evidence of clusters of infected family members and
medical workers has now confirmed the presence of human-to-human transmission.)


                                                -5-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 6 of 32 PageID: 6



       18.     By January 2020, genetic sequencing from patient samples was conducted to

identify a novel virus, SARS-CoV-2, as the causative agent for the pneumonia cluster.5 SARS-

CoV-2 is an RNA virus, with a crown-like appearance under an electron microscope because of

glycoprotein spikes on its envelope. Among the functions of the structural proteins, the envelope

has a crucial role in virus pathogenicity as it promotes viral assembly and release.6

       19.     The first confirmed case of the virus outside China was diagnosed on January 13,

2020, in Bangkok, Thailand with the number of cases exceedingly increasing worldwide. On

January 30, 2020, the WHO declared the SARS-CoV-2 outbreak constituted a public health

emergency of international concern, and by February 11, 2020, the disease caused by SARS-

CoV-2 was named “COVID-19” by the WHO Director-General.7 As of April 23, 2020, the

WHO reported a confirmed 2.5 million cases of COVID-19 globally and over 170,000 deaths,

with the United States dealing with more than 800,000 confirmed cases and 40,000 deaths - more

than any other country.8

       20.     The clinical features of COVID-19 vary from asymptomatic forms to fatal

conditions of severe respiratory failure that requires ventilation and support in an intensive care

unit (“ICU”). Pneumonia has been the most frequent severe manifestation of COVID-19, with




5
       https://www.mdpi.com/1660-4601/17/8/2690
6
        See https://www.mdpi.com/1660-4601/17/8/2690 (To address the pathogenetic
mechanisms of SARS-CoV-2, its viral structure and genome must be considered. Coronaviruses
are enveloped positive strand RNA viruses with the largest known RNA genomes—30–32 kb—
with a 50 -cap structure and 30 -poly-A tail.)
7
       https://www.mdpi.com/1660-4601/17/8/2690
8
       https://covid19.who.int/


                                                -6-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 7 of 32 PageID: 7



symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging.9 There are no

specific treatments recommended for COVID-19, and no vaccine is currently available; so

understanding the complexities of COVID-19 is ongoing.10

       21.        It has now been discovered by scientists that COVID-19 has several modes of

transmission.      Pursuant to a “Situation Report” released by the WHO, the virus can be

transmitted through symptomatic transmission, presymptomatic transmission, or asymptomatic

transmission.11     Symptomatic transmission refers to transmission by an individual who is

experiencing symptoms associated with the virus who then transfers COVID-19 to another

individual.     Data from published studies provide evidence that COVID-19 is primarily

transmitted from symptomatic people to others who are in close contact through respiratory

droplets, by direct contact with infected persons, or by contact with contaminated objects and

surfaces.12


9
        See https://www.mdpi.com/1660-4601/17/8/2690 (Asymptomatic infections have also
been described, but their frequency is unknown. Other, less common symptoms have included
headaches, sore throat, and rhinorrhea. Along with respiratory symptoms, gastrointestinal
symptoms (e.g., nausea and diarrhea) have also been reported, and in some patients they may be
the presenting complaint.)
10
        See https://www.mdpi.com/1660-4601/17/8/2690 (The treatment is symptomatic, and
oxygen therapy represents the major treatment intervention for patients with severe infection.
Mechanical ventilation may be necessary in cases of respiratory failure refractory to oxygen
therapy, whereas hemodynamic support is essential for managing septic shock. Different
strategies can be used depending on the severity of the patient and local epidemiology. Home
management is appropriate for asymptomatic or paucisymtomatic patients. They need a daily
assessment of body temperature, blood pressure, oxygen saturation and respiratory symptoms for
about 14 days. Management of such patients should focus on prevention of transmission to
others and monitoring for clinical status with prompt hospitalization if needed.)
11
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
12
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (Data from clinical and virologic studies that have
collected repeated biological samples from confirmed patients provide evidence that shedding of

                                              -7-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 8 of 32 PageID: 8



       22.     The incubation period for COVID-19, which is the time between exposure to the

virus (becoming infected) and symptom onset, averages 5-6 days, however, it can be up to 14

days.13 During this period, also known as the “presymptomatic” period, some infected persons

can be contagious. For that reason, transmission from a presymptomatic case can occur before

symptom onset.     Presymptomatic transmission still requires the virus to be spread through

infectious droplets or touching contaminated surfaces.14

       23.     An individual who does not develop symptoms, an asymptomatic case of

COVID-19, can still transmit the virus to another. Though there are few documented cases

reported, it does not exclude the possibility that it has or may occur.15

       24.     Not only is COVID-19 transmitted via human-to-human, but the WHO and

scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

According to a study by scientists documented in The New England Journal of Medicine,

COVID-19 was detectable in aerosols for up to three hours, up to four hours on copper, up to




the COVID-19 virus is highest in upper respiratory tract (nose and throat) early in the course of
the disease. That is, within the first three days from onset of symptoms. Preliminary data
suggests that people may be more contagious around the time of symptom onset as compared to
later on in the disease.)
13
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2
14
        See https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-
sitrep-73-covid-19.pdf?sfvrsn=5ae25bc7_2 (In a small number of case reports and studies,
presymptomatic transmission has been documented through contact tracing efforts and enhanced
investigation of clusters of confirmed cases. This is supported by data suggesting that some
people can test positive for COVID-19 from 1-3 days before they develop symptoms. Thus, it is
possible that people infected with COVID-19 could transmit the virus before significant
symptoms develop.)
15
       https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200402-sitrep-
73-covid-19.pdf?sfvrsn=5ae25bc7_2

                                                -8-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 9 of 32 PageID: 9



24 hours on cardboard, and up to two to three days on plastic and stainless steel.16 All of these

materials are used in the preparation and service of food by restaurants. The results of the study

suggest that individuals could get COVID-19 through indirect contact with surfaces or objects

used by an infected person, whether or not they were symptomatic.

       25.     Another scientific study documented in the Journal of Hospital Infection found

that human coronaviruses, such as SARS-CoV and MERS-CoV can remain infectious on

inanimate surfaces at room temperature for up to nine days.17 At a temperature of 30 degrees

Celsius or more, the duration of persistence is shorter. Contamination of frequently touched

surfaces is, therefore, a potential source of viral transmission.18 Though this study was not

conclusive on COVID-19 itself, scientists are still grappling to understand this implication.

       26.     On March 27, 2020, the CDC released a report entitled “Public Health Responses

to COVID-19 Outbreaks on Cruise Ships - Worldwide, February - March 2020.”19 The report

detailed that during this time frame, COVID-19 outbreaks associated with three different cruise

16
    See https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces;
see also https://www.who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-
causing-covid-19-implications-for-ipc-precaution-recommendations (In the context of COVID-
19, airborne transmission may be possible in specific circumstances and settings in which
procedures or support treatments that generate aerosols are performed; i.e., endotracheal
intubation, bronchoscopy, open suctioning, administration of nebulized treatment, manual
ventilation before intubation, turning the patient to the prone position, disconnecting the patient
from the ventilator, non-invasive positive-pressure ventilation, tracheostomy, and
cardiopulmonary resuscitation.)
17
     See            https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3
18
        See              https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (Although the viral load of coronaviruses on inanimate surfaces is not
known during an outbreak situation it seems plausible to reduce the viral load on surfaces by
disinfection, especially of frequently touched surfaces in the immediate patient surrounding
where the highest viral load can be expected. The WHO recommends “to ensure that
environmental cleaning and disinfection procedures are followed consistently and correctly.”)
19
       https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w

                                               -9-
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 10 of 32 PageID: 10



ship voyages caused over 800 confirmed cases and ten deaths.20 Of the individuals tested, a high

proportion were found to be asymptomatic, which may explain the high rates on cruise ships.

What is interesting about this study though, is that COVID-19 was identified on a variety of

surfaces in cabins of both symptomatic and asymptomatic infected passengers up to 17 days after

cabins were vacated on the Diamond Princess cruise line, but before disinfection procedures had

been conducted.21 The CDC notes that more studies are required to understand the perpetuation

of transmission, but what is clear is the uncertainty around COVID-19 and its implications for

the lawful and safe functioning of a variety of businesses, most significantly, food service

businesses.




20
        See    https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(During February 7–23, 2020, the largest cluster of COVID-19 cases outside mainland China
occurred on the Diamond Princess cruise ship, which was quarantined in the port of Yokohama,
Japan, on February 3. On March 6, cases of COVID-19 were identified in persons on the Grand
Princess cruise ship off the coast of California; that ship was subsequently quarantined. By
March 17, confirmed cases of COVID-19 had been associated with at least 25 additional cruise
ship voyages. On February 21, CDC recommended avoiding travel on cruise ships in Southeast
Asia; on March 8, this recommendation was broadened to include deferring all cruise ship travel
worldwide for those with underlying health conditions and for persons aged ≥65 years. On
March 13, the Cruise Lines International Association announced a 30-day voluntary suspension
of cruise operations in the United States. CDC issued a level 3 travel warning on March 17,
recommending that all cruise travel be deferred worldwide.)
21
        See     https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
(Cruise ships are often settings for outbreaks of infectious diseases because of their closed
environment, contact between travelers from many countries, and crew transfers between ships.
On the Diamond Princess, transmission largely occurred among passengers before quarantine
was implemented, whereas crew infections peaked after quarantine. On the Grand Princess,
crew members were likely infected on voyage A and then transmitted SARS-CoV-2 to
passengers on voyage B. The results of testing of passengers and crew on board the Diamond
Princess demonstrated a high proportion (46.5%) of asymptomatic infections at the time of
testing. Available statistical models of the Diamond Princess outbreak suggest that 17.9% of
infected persons never developed symptoms. A high proportion of asymptomatic infections
could partially explain the high attack rate among cruise ship passengers and crew. Although
these data cannot be used to determine whether transmission occurred from contaminated
surfaces, further study of fomite transmission of SARS-CoV-2 aboard cruise ships is warranted.)

                                             - 10 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 11 of 32 PageID: 11



       27.     Without a vaccine to protect against COVID-19, effective control of the outbreak

relies on measures designed to reduce human-to-human and surface-to-human exposure. Recent

information on the CDC’s website provides that COVID-19 spreads when people are within six

feet of each other or when a person comes in contact with a surface or object that has the virus on

it.22 Various other sources state that close contact with a person with the virus or surfaces where

the virus is found can transmit the virus.23

       28.     The secondary exposure of the surface-to-humans is particularly acute in places

where the public gathers typically to socialize, eat, drink, shop, be entertained, and go for

recreation. This is why the CDC recommends that in viral outbreaks individuals who are

infected stay at home and those who are not sick engage in preventive measures such as constant

hand washing and avoiding activities that would bring them into close proximity of people with

the virus or surfaces where the virus may reside. However, because these recommendations have

proven ineffective to minimize the spread of COVID-19, containment efforts have led to civil

authorities issuing orders closing many business establishments, including restaurants, bars,

hotels, theaters, personal care salons, gyms, and schools, and mandating social distancing among

the population. This has caused the cancelation of sporting events, parades, and concerts, the

closure of amusement parks, and substantial travel restrictions. In addition, to conserve medical

supplies, orders have been issued prohibiting the performance of non-urgent or non-emergency



22
       https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-
spreads.html
23
       https://www.journalofhospitalinfection.com/action/showPdf?pii=S0195-
6701%2820%2930046-3 (coronavirus strain can remain infectious from two hours to 28 days
depending on conditions); see also https://www.ucsf.edu/news/2020/02/416671/how-new-
coronavirus-spreads-and-progresses-and- why-one-test-may-not-be-enough (doorknobs and table
tops can contain the virus); https://www.nytimes.com/2020/03/02/health/coronavirus-how-it-
spreads.html (virus can remain on metal and plastic for several days).

                                               - 11 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 12 of 32 PageID: 12



elective procedures and surgeries, forcing the suspension of operations at many medical,

surgical, therapeutic, and dental practices.

       29.     Such “stay-at-home” orders are in effect in all but five states: more than 30 states

have closed all non-essential businesses with additional states enacting measures to curtail

business operations, all 50 states have closed schools, and nearly all states have closed

restaurants and bars for services other than take-out and delivery (the “Closure Orders”).24

       B.      Defendant’s Standard Uniform All-Risk Commercial Property
               Insurance Policies

       30.     Defendant’s insurance policy issued to Plaintiff and the Class members are “all

risk” commercial property polices which cover loss or damage to the covered premises resulting

from all risks other than those expressly excluded.

       31.     Plaintiff’s Policy, as well as the Policies of other Class members, are standard

forms that are used by Cumberland for all insureds having applicable coverage and provide

identical or substantially similar coverage for all Class members.

       C.      Plaintiff’s Factual Allegations

       32.     Among the coverages provided by the Policies was business interruption

insurance, which, generally, would indemnify Plaintiff for lost income and profits in the event

that their business was shut down.

       33.     The Businessowners Coverage Form, BP 00 03 07 13, in Plaintiff’s Policy

provide:

       We will pay for the actual loss of Business Income you sustain due to the
       necessary suspension of your “operations” during the “period of restoration”. The
       suspension must be caused by direct physical loss of or damage to property at the
       described premises. The loss or damage must be caused by or result from a

24
        See https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html;
https://www.kff.org/health-costs/issue-brief/state-data-and-policy-actions-to-address-
coronavirus/.

                                               - 12 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 13 of 32 PageID: 13



      Covered Cause Of Loss. With respect to loss of or damage to business personal
      property in the open or business personal property in a vehicle, the described
      premises includes the area within 100 feet of the described premises.

      34.    The Businessowners Special Property Coverage Form defines Business Income

as:

             (i)    Net Income (Net Profit or Loss before income taxes) that would
                    have been earned or incurred if no physical loss or damage has
                    occurred, but not including any Net Income that would likely have
                    been earned as a result of an increase in the volume of business
                    due to favorable business conditions caused by the impact of the
                    Covered Cause Of Loss on customers or on other businesses; and

             (ii)   Continuing normal operating expenses incurred, including payroll.

      35.    The Businessowners Coverage Form further provides:

             (1)    We will pay necessary Extra Expense you incur during the “period
                    of restoration” that you would not have incurred if there had been
                    no direct physical loss or damage to property at the described
                    premises. The loss or damage must be caused by or result from a
                    Covered Cause Of Loss. With respect to loss of or damage to
                    personal property in the open or personal property in a vehicle or
                    in a temporary storage unit, the described premises includes the
                    area within 100 feet of the described premises.

             (2)    For the purposes of this Additional Coverage – Extra Expense,
                    Extra Expense means expense incurred:

                    (a)    To avoid or to minimize the suspension of business and to
                           continue “operations”:

                           (i)    At the described premises; or

                           (ii)   At replacement premises or at temporary locations,
                           including relocation expenses, and costs to equip and
                           operate the replacement or temporary locations;

                    (b)    To minimize the suspension of business if you cannot
                           continue “operations”;

                    (c)    To:

                           (i)    Repair or replace any property; or

                           (ii)   Research, replace or restore the lost information on


                                          - 13 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 14 of 32 PageID: 14



                                     damaged “valuable papers and records”

                      to the extent it reduces the amount of loss that otherwise would
                      have been payable under this Additional Coverage or Additional
                      Coverage f. Business Income.

       36.     The Businessowners Coverage Form further provides:

       Civil Authority

       When a Covered Cause Of Loss causes damage to property other than property at
       the described premises, we will pay for the actual loss of Business Income you
       sustain and necessary Extra Expense caused by action of civil authority that
       prohibits access to the described premises, provided that both of the following
       apply:

              (1)     Access to the area immediately surrounding the damaged property
                      is prohibited by civil authority as a result of the damage, and the
                      described premises are within that area but are not outside a one
                      mile radius from the damaged property; and

              (2)     The action of civil authority is taken in response to dangerous
                      physical conditions resulting from the damage or continuation of
                      the Covered Cause Of Loss that caused the damage, or the action is
                      taken to enable a civil authority to have unimpeded access to the
                      damaged property.

                      Civil Authority coverage for Business Income will begin 72 hours
                      after the time of the first action of civil authority that prohibits
                      access to the described premises and will apply for a period of up
                      to four consecutive weeks from the date on which such coverage
                      begins.

                      Civil Authority coverage for Extra Expense will begin immediately
                      after the time of the first action of civil authority that prohibits
                      access to the described premises and will apply for a period of:

                      (a)    Four consecutive weeks after the date of that action; or

                      (b)    When your Civil Authority coverage for Business Income
                             ends; whichever is later.

       37.    Plaintiff and all similarly situated Class members have suffered a direct physical

loss of and damage to their property because they have been unable to use their property for its

intended purpose.



                                             - 14 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 15 of 32 PageID: 15



       38.     The Businessowners Coverage Form contains an exclusion for damage caused by

       j. Virus Or Bacteria

       (1) Any virus, bacterium or other microorganism that induces or is capable of
       inducing physical distress, illness or disease.

       39.     The exclusion contained in the Virus and Bacteria endorsement is not applicable

because Plaintiff’s, and other class members’, losses were not caused by a “virus, bacterium or

other microorganism that induces or is capable of inducing physical distress, illness or disease”,

Rather, the efficient proximate cause of Plaintiff’s, and other Class Members’ losses, were

precautionary measures taken by their respective States to prevent the spread of COVID-19 in

the future, not because coronavirus was found in or on Plaintiff’s insured property.

       40.      Notwithstanding the foregoing, by way of letter dated March 19, 2020,

Cumberland denied Plaintiff’s claims for business interruption coverage, claiming, inter alia,

that Plaintiff had not suffered a physical loss or damage as a result of being shut down by the

Closure Orders and that Plaintiff’s loss was caused by a virus.

       D.      The COVID-19 Pandemic has Affected Policyholders Nationwide.

       41.     The COVID-19 pandemic, including the actions taken by state officials, is

physically impacting private commercial property throughout the United States, threatening the

survival of thousands of restaurants, retail establishments, and other businesses that have had

their business operations suspended or curtailed indefinitely by order of civil authorities.

       42.     It appears no insurer intends to cover any losses caused by the COVID-19

pandemic.

       43.     For example, a bipartisan group from the U.S. House of Representatives sent a

letter to various insurance industry trade groups on March 18, 2020, requesting that their

members recognize financial losses relating to COVID-19 under the standard commercial



                                               - 15 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 16 of 32 PageID: 16



interruption coverage. Specifically, the letter noted that “shelter-in-place” orders to combat

COVID-19 throughout the country would have an economic impact on America’s businesses,

some of which had already “been forced to send employees home or shutter their doors due to a

loss of economic activity.” The letter stated, “business interruption insurance is intended to

protect businesses against income losses as a result of disruptions to their operations and

recognizing income losses due to COVID-19 will help sustain America’s businesses through

these turbulent times, keep their doors open, and retain employees on the payroll.”25 In response,

the industry trade groups stated: “Business interruption policies do not, and were not designed to,

provide coverage against communicable diseases such as COVID-19.”26 Upon information and

belief, Cumberland belongs to and supports the trade groups’ position.

       44.     In addition, many state departments of insurance have issued advisories to

business owners that COVID-19 is not an insured peril and there will be no coverage for

business interruption. This is disinformation being published to discourage business owners

from filing claims.

       45.     For instance, Arkansas Insurance Department Bulletin No. 9-2020 states that “In

most BII policies, coverage is triggered when the policyholder sustains physical damage to

insured property caused by a covered peril resulting in quantifiable business interruption loss . . .

[v]iruses and disease are typically NOT an insured peril unless added by endorsement.”

(Emphasis in the original).27



25

     https://cunningham.house.gov/sites/cunningham.house.gov/files/wysiwyg_uploaded/Sign
ed%20BII %20Letter_ Final.pdf
26
       https://www.insurancejournal.com/news/national/2020/03/20/561810.htm
27
       https://insurance.arkansas.gov/uploads/resource/documents/9-2020.pdf

                                               - 16 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 17 of 32 PageID: 17



         46.   The South Carolina Department of Insurance issues “Guidance” on business

interruption insurance stating that under the business income policy, there likely is no coverage

from losses resulting from a virus.28

         47.   Members of the insurance industry have also been actively advising Insurance

Commissioners that they do not intend to provide coverage for business interruption related to

COVID-19. As a result, many small businesses that maintain commercial multi-peril insurance

policies with business interruption coverage will have significant uninsured losses because the

insurance industry is stating that such policies do not cover COVID-19.

         48.   For instance, the State of Connecticut Insurance Department, Maryland Insurance

Administration, and the West Virginia Office of the Insurance Commissioner issued nearly

identical notices supporting the insurance companies’ reasons for denying business interruption

claims, stating that the potential loss costs from such perils [like COVID-19] are so extreme that

providing coverage would jeopardize the financial solvency of property insurers.29

         49.   John F. King, Insurance and Safety Fire Commission for the State of Georgia

issued Bulletin 20-EX-3 stating that losses from COVID-19 are excluded losses.30            Vicki

Schmidt, Kansas Insurance Department Commission issued a similar Bulletin stating it was her

“understanding that it is unlikely that a business policy would cover losses related to COVID-

19.”31


28
         https://www.doi.sc.gov/948/COVID-19
29
         See       https://portal.ct.gov/CID/Coronavirus/Business-Interruption-Insurance-Notice;
https://insurance.maryland.gov/Pages/newscenter/NewsDetails.aspx?NR=2020256;
https://www.wvinsurance.gov/Portals/0/pdf/pressrelease/20-
08%20Business%20Interruption%20Insurance.pdf?ver=2020-03-26-222830-620.
30
         https://www.oci.ga.gov/ExternalResources/Announcements/Bulletin-3172020-1619.pdf.
31
         https://insurance.ks.gov/documents/department/COVID19-FAQ.pdf.

                                              - 17 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 18 of 32 PageID: 18



       50.     Other state governments expect that insurance companies will breach their

obligation to provide coverage for business losses due to the COVID-19 pandemic and have

introduced bills requiring every insurance policy insuring against loss or damage to property,

which includes the loss of use and occupancy and business interruption, be construed to include,

among other covered perils, coverage for business interruption because of global virus

transmission or pandemic.32

       51.     A declaratory judgment determining that the business income loss, civil authority

loss, and extra expense coverage provided in common all-risk commercial property insurance

policies applies to the suspension, curtailment, and interruption of business operations resulting

from measures put into place by civil authorities is necessary to prevent the Plaintiff and

similarly situated Class members from being denied critical coverage for which they have paid.

                              CLASS ACTION ALLEGATIONS

       52.     Plaintiff brings this lawsuit pursuant to Federal Rule of Civil Procedure 23(a) and

(b)(3) on behalf of themselves and all other persons similarly situated.

       53.     The Multi-State Class is defined as:

       All entities who have entered into standard all-risk commercial property insurance
       policies with Cumberland insuring property in New Jersey, Pennsylvania,
       Delaware, and Maryland, where such policies provide for business income loss
       and extra expense coverage and do not exclude coverage for pandemics, and who
       have suffered losses due to measures put in place by civil authorities’ stay-at-
       home or shelter-in-place orders since March 15, 2020.

       54.     The New Jersey Sub-Class is defined as:

       All entities who have entered into standard all-risk commercial property insurance
       policies with Cumberland insuring property in New Jersey, where such policies
       provide for business income loss and extra expense coverage and do not exclude
       coverage for pandemics, and who have suffered losses due to measures put in

32
      See House Bill No. 858, State of Louisiana House of Representatives. Similar legislation
has been introduced in Massachusetts (Senate Bill Senate Docket No. 2888); New Jersey
(Assembly No. 3844); Sate of New York (Assembly 10226); and Ohio (House Bill No. 589).

                                               - 18 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 19 of 32 PageID: 19



        place by civil authorities’ stay-at-home or shelter-in-place orders since March 15,
        2020.

Excluded from each class are the Defendant, its employees, officers, directors, legal

representatives, heirs, successors, and wholly or partly owned subsidiaries or affiliated

companies; Class Counsel and their employees; and the judicial officers and their immediate

family members and associated court staff assigned to this case.

        55.      Plaintiff reserves the right to modify, expand, or amend the definitions of the

proposed classes following the discovery period and before the Court determines whether class

certification is appropriate.

        56.      Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of their claims on a class-wide basis using the same evidence as

would prove those elements in individual actions alleging the same claims.

        A.       Numerosity

        57.      This action satisfies the requirements of Fed. R. Civ. P. 23(a)(1). The Class

numbers at least in the hundreds and consists of geographically dispersed business entities who

are insured for business interruption losses. Cumberland sells its insurance policies in Illinois,

Indiana,      Iowa, Minnesota, Tennessee, and Wisconsin and therefore joinder of the Class

members is impracticable.

        58.      The identity of Class members is ascertainable, as the names and addresses of all

Class members can be identified in Cumberland or their agent’s books and records. Plaintiff

anticipates providing appropriate notice to the certified Class in compliance with Fed. R. Civ. P.

23(c)(2)(A) and/or (B), to be approved by the Court after class certification, or pursuant to court

order under Fed. R. Civ. P. 23(d).




                                                - 19 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 20 of 32 PageID: 20



       B.      Typicality

       59.     This action satisfies the requirements of Fed. R. Civ. P. 23(a)(3) because

Plaintiff’s claims are typical of the claims of each of the Class members, as all Class members

were and are similarly affected and their claims arise from the same all-risk commercial property

insurance policy provisions entered into with Cumberland. Each Class member’s insurance

policy contains the same form providing coverage for business income loss. None of the forms

exclude coverage due to a governmental action intended to reduce the effect of the ongoing

global pandemic. As a result, a declaratory judgment as to the rights and obligations under

Plaintiff’s Policies will address the rights and obligations of all Class members.

       C.      Adequacy of Representation

       60.     Plaintiff is committed to prosecuting the action, will fairly and adequately protect

the interests of the members of the Class, and have retained counsel competent and experienced

in class action litigation, including litigation relating to insurance policies. Plaintiff is aware of

no interests antagonistic to or in conflict with other members of the Class. Plaintiff anticipates

no difficulty in the management of this litigation as a class action.

       D.      Commonality

       61.     This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) because there are

questions of law and fact that are common to each of the classes. These common questions

predominate over any questions affecting only individual Class members. The questions of law

and fact common to the Class include, but are not limited to:

               (a)     Whether there is an actual controversy between Plaintiff and Cumberland

as to the rights, duties, responsibilities and obligations of the parties under the business

interruption coverage provisions in standard all-risk commercial property insurance policies;




                                                - 20 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 21 of 32 PageID: 21



               (b)     Whether measures in response to the COVID-19 pandemic are excluded

from Plaintiff’s and the Class members’ standard all-risk commercial property insurance

policies;

               (c)     Whether the measures put in place by civil authorities’ stay-at-home or

shelter-in-place orders since March 15, 2020 caused physical loss or damage to covered

commercial property;

               (d)     Whether Cumberland has repudiated and anticipatorily breached the all-

risk commercial property insurance policies it issued with business interruption coverage by

intending to deny claims for coverage; and

               (e)     Whether Plaintiff and the Class members suffered damages as a result of

the anticipatory breach by Cumberland.

       E.      Superiority/Predominance

       62.     This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of the rights of the

Class members. The joinder of individual Class members is impracticable because of the vast

number of Class members who have entered into the standard all-risk commercial property

insurance policies with Cumberland.

       63.     Because a declaratory judgment as to the rights and obligations under the uniform

all-risk commercial property insurance policies will apply to all Class members, most or all Class

members would have no rational economic interest in individually controlling the prosecution of

specific actions. The burden imposed on the judicial system by individual litigation, and to

Cumberland, by even a small fraction of the Class members, would be substantial.

       64.     In comparison to piecemeal litigation, class action litigation presents far fewer

management difficulties, far better conserves the resources of both the judiciary and the parties,


                                              - 21 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 22 of 32 PageID: 22



and far more effectively protects the rights of each Class member. The benefits to the legitimate

interests of the parties, the Court, and the public resulting from class action litigation

substantially outweigh the expenses, burdens, inconsistencies, economic infeasibility, and

inefficiencies of individualized litigation. Class adjudication is superior to other alternatives

under Fed. R. Civ. P. 23(b)(3)(D). Class treatment will also avoid the substantial risk of

inconsistent factual and legal determinations on the many issues in this lawsuit.

          65.   Plaintiff knows of no obstacles likely to be encountered in the management of this

action that would preclude its maintenance as a class action. Rule 23 provides the Court with the

authority and flexibility to maximize the efficiencies and benefits of the class mechanism and

reduce management challenges.         The Court may, on motion of Plaintiff or on its own

determination, certify nationwide and statewide classes for claims sharing common legal

questions; use the provisions of Rule 23(c)(4) to certify particular claims, issues, or common

questions of law or of fact for class-wide adjudication; certify and adjudicate bellwether class

claims; and use Rule 23(c)(5) to divide any Class into subclasses.

                                          COUNT I
             DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          66.   Plaintiff repeats the allegations set forth in paragraphs 1-65 as if fully set forth

herein.

          67.   Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New Jersey Subclass.

          68.   Plaintiff’s Cumberland Policies, as well as those of the other Class members, are

contracts under which Cumberland was paid premiums in exchange for its promise to pay

Plaintiff’s and the other Class members’ losses for claims covered by the Policies.




                                               - 22 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 23 of 32 PageID: 23



        69.    On information and belief, Plaintiff and other Class members have complied with

all applicable provisions of the Policies and/or those provisions have been waived by

Cumberland or Cumberland is estopped from asserting them, and yet Cumberland has abrogated

its insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff and Class members are

entitled.

        70.    On information and belief, Cumberland has denied claims related to COVID-19

on a uniform and class-wide basis, without individual bases or investigations, so the Court can

render declaratory judgment no matter whether members of the Class have filed a claim.

        71.    An actual case or controversy exists regarding Plaintiff’s and the other Class

members’ rights and Cumberland obligations under the Policies to reimburse Plaintiff and Class

members for the full amount of Business Income losses incurred by Plaintiff and the other Class

members in connection with the suspension of their businesses stemming from Closure Orders.

        72.    Pursuant to 28 U.S.C. §2201, Plaintiff and the other Class members seek a

declaratory judgment from this Court declaring the following:

               (a)    Plaintiff’s and the other Class members’ Business Income losses incurred

in connection with the Closure Orders and the necessary interruption of their businesses

stemming from such Orders are insured losses under their Policies; and

               (b)    Cumberland is obligated to pay Plaintiff and other Class members for the

full amount of the Business Income losses incurred and to be incurred in connection with the

Closure Orders during the period of restoration and the necessary interruption of their businesses

stemming from such Orders.




                                              - 23 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 24 of 32 PageID: 24



                                          COUNT II
               BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          73.   Plaintiff repeats the allegations set forth in paragraphs 1-72 as if fully set forth

herein.

          74.   Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New Jersey Subclass.

          75.   Plaintiff’s Cumberland Policies, as well as those of the other Class members, are

contracts under which Cumberland was paid premiums in exchange for its promise to pay

Plaintiff’s and the other Class members’ losses for claims covered by the Policies.

          76.   In the Businessowners Coverage Form, Cumberland agreed to pay for its

insureds’ actual loss of Business Income sustained due to the necessary suspension of its

operations during the “period of restoration.”

          77.   In the Businessowners Coverage Form, Cumberland agreed to pay for its

insureds’ actual loss of Business Income sustained due to the necessary “suspension of [their]

operations” during the “period of restoration” caused by direct physical loss or damage.

          78.   “Business Income” under the Policies means the “Net Income (Net Profit or Loss

before income taxes) that would have been earned or incurred if no physical loss or damage had

occurred”, as well as “[c]ontinuing normal operating expenses incurred”.

          79.   The Closure Orders caused direct physical loss and damage to Plaintiff’s and the

other Class members’ Covered Properties, requiring suspension of operations at the Covered

Properties. Losses caused by the Closure Orders thus triggered the Business Income provision of

Plaintiff’s and the other Class members’ Cumberland policies.

          80.   On information and belief, Plaintiff and the other Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by


                                                 - 24 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 25 of 32 PageID: 25



Cumberland or Cumberland is estopped from asserting them, and yet Cumberland has abrogated

its insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

          81.   By denying coverage for any Business Income losses incurred by Plaintiff and

other Class members as a result of the Closure Orders and Orders in response to the COVID-19

pandemic, Cumberland has breached its coverage obligations under the Policies.

          82.   As a result of Cumberland breaches of the Policies, Plaintiff and the other Class

members have sustained substantial damages for which Cumberland is liable, in an amount to be

established at trial.

                                         COUNT III
             DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          83.   Plaintiff repeats the allegations set forth in paragraphs 1-82 as if fully set forth

herein.

          84.   Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New Jersey Subclass.

          85.   Plaintiff’s Cumberland Policies, as well as those of the other Class members, are

contracts under which Cumberland was paid premiums in exchange for its promise to pay

Plaintiff’s and other Class members’ losses for claims covered by the Policies.

          86.   On information and belief, Plaintiff and Class members have complied with all

applicable provisions of the Policies and/or those provisions have been waived by Cumberland

or Cumberland is estopped from asserting them, and yet Cumberland has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiff and Class members are entitled.




                                               - 25 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 26 of 32 PageID: 26



          87.   On information and belief, Cumberland has denied claims related to COVID-19

on a uniform and class wide basis, without individual bases or investigations, so the Court can

render declaratory judgment no matter whether members of the Class have filed a claim.

          88.   An actual case or controversy exists regarding Plaintiff’s and other Class

members’ rights and Cumberland obligations under the Policies to reimburse Plaintiff and other

Class members for the full amount of covered Civil Authority losses incurred by Plaintiff and

other Class members in connection with Closure Orders and the necessary interruption of their

businesses stemming from the Orders in response to the COVID-19 pandemic.

          89.   Pursuant to 28 U.S.C. §2201, Plaintiff and other Class members seek a

declaratory judgment from this Court declaring the following:

                (a)    Plaintiff’s and other Class members’ Civil Authority losses incurred in

connection with the Closure Orders and the necessary interruption of their businesses stemming

from the COVID-19 pandemic are insured losses under their Policies; and

                (b)    Cumberland is obligated to pay Plaintiff and other Class members the full

amount of the Civil Authority losses incurred and to be incurred in connection with the covered

losses related to the Closure Orders and the necessary interruption of their businesses stemming

from such Orders.

                                         COUNT IV
               BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          90.   Plaintiff repeats the allegations set forth in paragraphs 1-89 as if fully set forth

herein.

          91.   Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New Jersey Subclass.




                                               - 26 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 27 of 32 PageID: 27



          92.   Plaintiff’s Policies, as well as those of the other Class members, are contracts

under which Cumberland was paid premiums in exchange for its promise to pay Plaintiff’s and

the other Class members’ losses for claims covered by the Policies.

          93.   The Cumberland Property Coverage Form provides “Civil Authority” coverage,

which promises to pay “the actual loss of Business Income you sustain and necessary Extra

Expense caused by action of civil authority that prohibits access to the described ‘premises’” due

to direct physical loss of or damage to property, other than at the described “premises”.

          94.   The Closure Orders triggered the Civil Authority provision under Plaintiff’s and

the other members of the Class’ Cumberland Policies.

          95.   On information and belief, Plaintiff and the other members of the Class have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Cumberland or Cumberland is estopped from asserting them, and yet Cumberland has

abrogated its insurance coverage obligations pursuant to the Policies’ clear and unambiguous

terms.

          96.   By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Orders and Orders in response to the

COVID-19 pandemic, Cumberland has breached its coverage obligations under the Policies.

          97.   As a result of Cumberland breaches of the Policies, Plaintiff and the other

members of the Class have sustained substantial damages for which Cumberland is liable, in an

amount to be established at trial.

                                          COUNT V
              DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          98.   Plaintiff repeats the allegations set forth in paragraphs 1-97 as if fully set forth

herein.


                                               - 27 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 28 of 32 PageID: 28



        99.    Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and the New Jersey subclass.

        100.   Plaintiff’s Cumberland Policies, as well as those of other Class members, are

contracts under which Cumberland was paid premiums in exchange for its promise to pay

Plaintiff’s and other Class members’ losses for claims covered by the Policies.

        101.   On information and belief, Plaintiff and other Class members have complied with

all applicable provisions of the Policies and/or those provisions have been waived by

Cumberland or Cumberland is estopped from asserting them, and yet Cumberland has abrogated

its insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff and Class members are

entitled.

        102.   On information and belief, Cumberland has denied claims related to COVID-19

on a uniform and class wide basis, without individual bases or investigations, so the Court can

render declaratory judgment no matter whether members of the Class have filed a claim.

        103.   An actual case or controversy exists regarding Plaintiff’s and other Class

members’ rights and Cumberland obligations under the Policies to reimburse Plaintiff and the

other Class members for the full amount of Extra Expense losses incurred by Plaintiff and Class

members in connection with the Closure Orders and the necessary interruption of their

businesses stemming from Orders in response to the COVID-19 pandemic.

        104.   Pursuant to 28 U.S.C. §2201, Plaintiff and other Class members seek a

declaratory judgment from this Court declaring the following:




                                              - 28 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 29 of 32 PageID: 29



                 (a)    Plaintiff’s and other Class members’ Extra Expense losses incurred in

connection with the Closure Orders and the necessary interruption of their businesses stemming

from such Orders are insured losses under their Policies; and

                 (b)    Cumberland is obligated to pay Plaintiff and other Class members for the

full amount of the Extra Expense losses incurred and to be incurred in connection with the

covered losses related to the Closure Orders during the period of restoration and the necessary

interruption of their businesses stemming from such Orders.

                                         COUNT VI
                BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
          (Claim Brought on Behalf of the Multi-State Class and New Jersey Subclass)

          105.   Plaintiff repeats the allegations set forth in paragraphs 1-104 as if fully set forth

herein.

          106.   Plaintiff brings this Count individually and on behalf of the other members of the

Multi-State Class and New Jersey Subclass.

          107.   Plaintiff’s Cumberland Policies, as well as those of the other Class members, are

contracts under which Cumberland was paid premiums in exchange for its promise to pay

Plaintiff’s and the other Class members’ losses for claims covered by the Policies.

          108.   In the Businessowners Coverage Form, Cumberland also agreed to pay necessary

Extra Expense that its insureds incur during the “period of restoration” that the insureds would

not have incurred if there had been no direct physical loss or damage to the described premises.

“Extra Expense” means expenses “to avoid or minimize the suspension of business and to

continue ‘operations’”, and to repair or replace property.

          109.   Due to the Closure Orders, Plaintiff and other members of the Class incurred

Extra Expense at Covered Property.




                                                - 29 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 30 of 32 PageID: 30



         110.   On information and belief, Plaintiff and other members of the Class have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Cumberland or Cumberland is estopped from asserting them, and yet Cumberland has

abrogated its insurance coverage obligations pursuant to the Policies’ clear and unambiguous

terms.

         111.   By denying coverage for any business losses incurred by Plaintiff and other

members of the Class in connection with the Closure Orders and Orders intended in response to

the COVID-19 pandemic, Cumberland has breached its coverage obligations under the Policies.

         112.   As a result of Cumberland breaches of the Policies, Plaintiff and the other

members of the Class have sustained substantial damages for which Cumberland is liable, in an

amount to be established at trial.

         WHEREFORE, Plaintiff, on behalf of themselves and all similarly situated individuals,

demand judgment against Defendant as follows:

                A.     Declaring this action to be a proper class action maintainable pursuant to

Fed. R. Civ. P. 23(a) and Rule 23(b)(3) and declaring Plaintiff and its counsel to be

representatives of the Class;

                B.     Issuing a Declaratory Judgment declaring the Parties’ rights and

obligations under the insurance policies;

                C.     Awarding Plaintiff and the Class compensatory damages from

Cumberland’s breach of the insurance policies in an amount to be determined at trial, together

with appropriate prejudgment interest at the maximum rate allowable by law;




                                              - 30 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 31 of 32 PageID: 31



                D.      Awarding Plaintiff and the Class costs and disbursements and reasonable

allowances for the fees of Plaintiff’s and the Class’s counsel and experts, and reimbursement of

expenses; and

                E.      Awarding such other and further relief the Court deems just, proper, and

equitable.

                                                       CARELLA, BYRNE, CECCHI
                                                       OLSTEIN, BRODY & AGNELLO
                                                       Attorneys for Plaintiff


                                                       By:   /s/ James E. Cecchi
                                                             JAMES E. CECCHI

Dated: April 29, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
77 Water Street, 8th Floor
New York, New York 10005
(212) 584-0700

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                              - 31 -
Case 1:20-cv-05289-RBK-KMW Document 1 Filed 04/29/20 Page 32 of 32 PageID: 32



                              DEMAND FOR A JURY TRIAL

       Plaintiff and the Class request a jury trial for all Counts for which a trial by jury is

permitted by law.

                                                     CARELLA, BYRNE, CECCHI
                                                     OLSTEIN, BRODY & AGNELLO
                                                     Attorneys for Plaintiff


                                                     By:   /s/ James E. Cecchi
                                                           JAMES E. CECCHI

Dated: April 29, 2020

Christopher A. Seeger
Stephen A. Weiss
SEEGER WEISS
77 Water Street, 8th Floor
New York, New York 10005
(212) 584-0700

Samuel H. Rudman
ROBBINS GELLER RUDMAN
  & DOWD LLP
58 South Service Road, Suite 200
Melville, NY 11747
(631) 367-7100

Paul J. Geller
Stuart A. Davidson
ROBBINS GELLER RUDMAN
  & DOWD LLP
120 East Palmetto Park Road, Suite 500
Boca Raton, Florida 33432
(561) 750-3000




                                            - 32 -
